DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the waveform is one of flow, pressure, or volume versus one of time or volume” which deems the claim indefinite. The claim recites a possible combination of one of a first set of three variables with one of a second set of two variables. Amongst those possible combinations would be volume versus volume, which does not appear to be a reasonable combination contemplated by the instant application (e.g. ¶0058). It is suggested to amend the claim such that volume versus volume would not be amongst the possible combinations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore et al. (U.S. Pub. 2011/0138323) in view of Brazy et al. (U.S. Pub. 2012/0204875).
Regarding claim 1, Skidmore discloses a ventilator (Fig. 1 #100; ¶0014), comprising: at least one processor (Fig. 1 #116); and at least one memory (Fig. 1 #112) storing computer executable instructions (¶0016) that when executed by the at least one processor cause the ventilator to: collect data from one or more sensors monitoring one or more parameters during ventilation of a patient (shown in waveforms of Fig. 3); as the data is collected, graphically represent the data as a waveform in a first window of a display (e.g. Fig. 3) operatively coupled to the ventilator; monitor at least one of a shape or a characteristic of the waveform (e.g. ¶¶0024, 0034 – required to detect alarm situation); detect an anomaly based on at least one of the shape or the characteristic (e.g. ¶¶0024, 0034); display an anomaly detection icon in the first window (Fig. 3 #304; ¶0034); receive a selection of the anomaly detection icon (Fig. 3 #306; ¶0036); and in response to the selection, provide a second window (Fig. 4 #402; ¶0038).
Skidmore fails to disclose in response to detecting the anomaly, automatically capture a screenshot of the waveform including the anomaly; displaying the captured screenshot in the second window.
However, Skidmore does disclose that in response to an alarm event the clinician may view clinical data associated with the alarm event in the form of charts, graphs, or otherwise (¶0021). One of ordinary skill in the art would have considered the capturing of a screenshot of the waveforms shown in Fig. 3 to be one obvious design choice option which would merely put to use the expected functionality of a computing device (i.e. capturing a screenshot) to provide the clinical data for review by the clinician which is desired by Skidmore.
As further evidence of this consideration attention is drawn to Brazy which teaches a ventilation system (Fig. 1) wherein “snapshot” waveforms are collected to allow user comparison against each new, current waveform (¶0043).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Skidmore in response to detecting the anomaly, automatically capture a screenshot of the waveform including the anomaly; displaying the captured screenshot in the second window as an obvious design choice of data capture which puts to use the expected functionality of a computing device (i.e. capturing a screenshot) to provide the clinical data for review by the clinician which is desired by Skidmore and which Brazy teaches allows user comparison against each new, current waveform.
Regarding claim 2, Skidmore teaches the invention as modified above and further teaches the waveform is one of flow, pressure, or volume versus one of time or volume (e.g. Fig. 3).
Regarding claim 3, Skidmore teaches the invention as modified above and together with Brazy further suggests as obvious automatically capturing the screenshot of the waveform comprises taking an image of a portion of the waveform (Skidmore – “clinical data” for clinician review; Brazy – “snapshot” waveforms in ¶0043).
Regarding claim 4, Skidmore teaches the invention as modified above and together with Brazy further suggests as obvious automatically capturing the screenshot of the waveform comprises recording a portion of the waveform (Skidmore – “clinical data” for clinician review; Brazy – “snapshot” waveforms in ¶0043). A snapshot/screenshot can be read under broadest reasonable interpretation of the recording of a momentary image.
Regarding claim 5, Skidmore teaches the invention as modified above and further teaches the second window displays the captured screenshot with one or more of: a label of a feature associated with the anomaly on a portion of the waveform; or supplemental text regarding the anomaly (¶¶0021, 0034, 0038-0041; Fig. 4 – detailed alarm message).
Regarding claim 6, Skidmore teaches the invention as modified above and further suggests as obvious the second window displays the captured screenshot with one or more of: a teaching icon (Fig. 3 #304, 306; ¶¶0033-0036), wherein a selection of the teaching icon displays a teaching graphic (Fig. 4 #402, 406; ¶¶0037-0041) including at least one label of a feature of a portion of the waveform associated with the anomaly; or a supplemental inquiry icon, wherein a selection of the supplemental inquiry icon displays supplemental text regarding the anomaly. The term “teaching” in the claim represents an intended use and is given limited patentable weight as various icons and graphics may be used for “teaching” purposes (MPEP 2114). One of ordinary skill in the art would have considered it prima facie obvious for the ventilator to be able to display large amounts of information related to the alarm event which may be either stored in local memory or remotely accessed.
Regarding claim 7, Skidmore teaches the invention as modified above and further teaches the label indicates a potential issue with the ventilation of the patient based on the anomaly (¶¶0021, 0034, 0038-0041; Fig. 4 – detailed alarm message).
Regarding claim 8, Skidmore teaches the invention as modified above and further teaches the supplemental text includes one or more of: a description of the anomaly (¶¶0021, 0034, 0038-0041; Fig. 4 – detailed alarm message); one or more potential causes of the anomaly; links to scholarly articles regarding the anomaly; other patient data collected at the time of anomaly detection in the waveform; one or more sample waveforms associated with the anomaly from a population of patients; or a suggestion for mitigating a potential issue with the ventilation of the patient associated with the anomaly.
Regarding claim 9, Skidmore teaches the invention as modified above and further suggests as obvious the second window displays the captured screenshot with an education icon (Fig. 3 #304, 306; ¶¶0033-0036), wherein selection of the education icon displays at least one label of a feature of a portion of the waveform associated with the anomaly and supplemental text regarding the anomaly (Fig. 4 #402, 406; ¶¶0037-0041). The term “education” in the claim represents an intended use and is given limited patentable weight as various icons and graphics may be used for “education” purposes (MPEP 2114). One of ordinary skill in the art would have considered it prima facie obvious for the ventilator to be able to display large amounts of information related to the alarm event which may be either stored in local memory or remotely accessed.
Regarding claim 10, Skidmore teaches the invention as modified above and further suggests as obvious the second window displays the image of the portion of the waveform (¶0021 – other display or ¶¶0038-0041 – detailed alarm message window).
Regarding claim 11, Skidmore teaches the invention as modified above and together with Brazy further suggests as obvious the second window plays an animation of the portion of the waveform (Brazy – ¶0041). The use of an animated display is taught by Brazy and would have been obviously adapted by one of ordinary skill in the art from the modified Skidmore to satisfy the instant claim’s requirements.
Regarding claim 12, Skidmore teaches the invention as modified above and together with Brazy further suggests as obvious the second window displays the captured screenshot as an overlay over a second waveform (Skidmore - ¶0040 – translucent, Fig. 4; Brazy – Figs. 3-4).
Regarding claim 13, Skidmore teaches the invention as modified above and together with Brazy further suggests as obvious the second waveform is one of: a statistically-based waveform associated with the anomaly; a patient-specific waveform captured at a different time than the time of anomaly detection (Brazy – Figs. 3-4); or the waveform displayed in the first window (Skidmore - ¶0040 – translucent, Fig. 4).
Regarding claim 14, Skidmore teaches the invention as modified above and together with Brazy further suggests as obvious the computer executable instructions further causing the ventilator to: automatically adjust one or more settings to mitigate a potential issue in ventilation of the patient associated with the anomaly (Skidmore – ¶0038; Brazy – ¶0077); and display a notification regarding the adjustment of the one or more settings. One of ordinary skill in the art would have considered it prima facie obvious to have allowed the ventilator to attempt certain automated adjustments in response to an alarm event at least in case clinician intervention is not fast enough. Skidmore teaches the display of various textual notifications and gravity icons (Figs. 3-5) which one of ordinary skill in the art would obviously expect to change in response to automated attempts at alarm mitigation.
Regarding claim 15, Skidmore discloses a ventilator-implemented method (Fig. 1 #100; ¶0014) for providing decision support during ventilation of a patient (Figs. 3-5; ¶¶0033-0047), comprising: collecting data from one or more sensors monitoring one or more parameters during ventilation of the patient by a ventilator (shown in waveforms of Fig. 3); as the data is collected, graphically representing the data as a waveform in a first window of a display operatively coupled to the ventilator (e.g. Fig. 3); monitoring at least one of a shape or a characteristic of the waveform (e.g. ¶¶0024, 0034 – required to detect alarm situation); detecting an anomaly based on at least one of the shape or the characteristic (e.g. ¶¶0024, 0034); and providing a second window (Fig. 4 #402; ¶0038).
Skidmore fails to disclose in response to detecting the anomaly, capturing a portion of the waveform including the anomaly; and displaying the captured portion of the waveform in the second window.
However, Skidmore does disclose that in response to an alarm event the clinician may view clinical data associated with the alarm event in the form of charts, graphs, or otherwise (¶0021). One of ordinary skill in the art would have considered the capturing of a screenshot of the waveforms shown in Fig. 3 to be one obvious design choice option which would merely put to use the expected functionality of a computing device (i.e. capturing a screenshot) to provide the clinical data for review by the clinician which is desired by Skidmore.
As further evidence of this consideration attention is drawn to Brazy which teaches a ventilation system (Fig. 1) wherein “snapshot” waveforms are collected to allow user comparison against each new, current waveform (¶0043).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Skidmore in response to detecting the anomaly, capturing a portion of the waveform including the anomaly; and displaying the captured portion of the waveform in the second window as an obvious design choice of data capture which puts to use the expected functionality of a computing device (i.e. capturing a screenshot) to provide the clinical data for review by the clinician which is desired by Skidmore and which Brazy teaches allows user comparison against each new, current waveform.
Regarding claim 16, Skidmore teaches the invention as modified above and further teaches the second window displays the captured portion of the waveform with one or more of: a label of a feature associated with the anomaly on the captured portion of the waveform; or supplemental text regarding the anomaly (¶¶0021, 0034, 0038-0041; Fig. 4 – detailed alarm message).
Regarding claim 17, Skidmore discloses a ventilator-implemented method (Fig. 1 #100; ¶0014) for providing decision support during ventilation (Figs. 3-5; ¶¶0033-0047), comprising: collecting data from one or more sensors monitoring one or more parameters during ventilation of a patient by a ventilator (shown in waveforms of Fig. 3); as the data is collected, graphically representing the data as a waveform in a first window of a display operatively coupled to the ventilator (e.g. Fig. 3); monitoring at least one of a shape or a characteristic of the waveform (e.g. ¶¶0024, 0034 – required to detect alarm situation); detecting an anomaly based on at least one of the shape or the characteristic (e.g. ¶¶0024, 0034); and displaying an anomaly detection icon in the first window (Fig. 3 #304; ¶0034).
Skidmore fails to disclose in response to detecting the anomaly, capturing a portion of the waveform including the anomaly.
However, Skidmore does disclose that in response to an alarm event the clinician may view clinical data associated with the alarm event in the form of charts, graphs, or otherwise (¶0021). One of ordinary skill in the art would have considered the capturing of a screenshot of the waveforms shown in Fig. 3 to be one obvious design choice option which would merely put to use the expected functionality of a computing device (i.e. capturing a screenshot) to provide the clinical data for review by the clinician which is desired by Skidmore.
As further evidence of this consideration attention is drawn to Brazy which teaches a ventilation system (Fig. 1) wherein “snapshot” waveforms are collected to allow user comparison against each new, current waveform (¶0043).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Skidmore in response to detecting the anomaly, capturing a portion of the waveform including the anomaly as an obvious design choice of data capture which puts to use the expected functionality of a computing device (i.e. capturing a screenshot) to provide the clinical data for review by the clinician which is desired by Skidmore and which Brazy teaches allows user comparison against each new, current waveform.
Regarding claim 18, Skidmore teaches the invention as modified above and further teaches receiving a selection of the anomaly detection icon (Fig. 3 #306; ¶0036).
Skidmore together with Brazy obviously suggest in response to the selection, providing a second window displaying the captured portion of the waveform (Skidmore – Fig. 4 #402; ¶¶0021, 0038; Brazy – ¶0043).
Regarding claim 19, Skidmore teaches the invention as modified above and further teaches the second window displays the captured portion of the waveform with one or more of: a label of a feature associated with the anomaly on the captured portion of the waveform; or supplemental text regarding the anomaly (¶¶0021, 0034, 0038-0041; Fig. 4 – detailed alarm message).
Regarding claim 20, Skidmore teaches the invention as modified above and Brazy further suggests as obvious capturing the portion of the waveform comprises taking an image of the portion of the waveform (¶0043 – “snapshot” waveforms).
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore et al. (U.S. Pub. 2011/0138323) in view of common knowledge in the art on the preparation of research presentations.
Regarding claim 15, Skidmore discloses a ventilator-implemented method (Fig. 1 #100; ¶0014) for providing decision support during ventilation of a patient (Figs. 3-5; ¶¶0033-0047), comprising: collecting data from one or more sensors monitoring one or more parameters during ventilation of the patient by a ventilator (shown in waveforms of Fig. 3); as the data is collected, graphically representing the data as a waveform in a first window of a display operatively coupled to the ventilator (e.g. Fig. 3); monitoring at least one of a shape or a characteristic of the waveform (e.g. ¶¶0024, 0034 – required to detect alarm situation); detecting an anomaly based on at least one of the shape or the characteristic (e.g. ¶¶0024, 0034); and providing a second window (Fig. 4 #402; ¶0038).
Skidmore fails to disclose in response to detecting the anomaly, capturing a portion of the waveform including the anomaly; and displaying the captured portion of the waveform in the second window.
It is initially noted that the claim has no concern for what performs the capturing of the portion of the waveform including the anomaly. While the preamble recites the claim as a “ventilator-implemented method” the ventilator is only specifically recited in the first two steps of the claim. It is therefore not apparent that all steps of the claim must be performed solely by the ventilator.
Thus, as one possible consideration, a researcher planning a presentation on mechanical ventilation anomalies would have considered it prima facie obvious to have observed a ventilation procedure being performed with the ventilator of Skidmore until an anomaly occurred and then at that time immediately have taken either a screenshot with the ventilator or a picture with a handheld camera of the waveform such that the screenshot or picture could be used in the preparation of the presentation. The presentation display of the waveform would then obviously constitute the second window of the claim.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Skidmore in response to detecting the anomaly, capturing a portion of the waveform including the anomaly; and displaying the captured portion of the waveform in the second window based upon the common technique of preparing a research presentation on ventilation anomalies by capturing images of patient breathing waveforms having an anomaly for display during the research presentation.
Regarding claim 16, Skidmore teaches the invention as modified above and common knowledge of research presentations further suggests as obvious the second window displays the captured portion of the waveform with one or more of: a label of a feature associated with the anomaly on the captured portion of the waveform; or supplemental text regarding the anomaly. Research presentations commonly include labels and/or text to identify and explain notable features.
Regarding claim 17, Skidmore discloses a ventilator-implemented method (Fig. 1 #100; ¶0014) for providing decision support during ventilation (Figs. 3-5; ¶¶0033-0047), comprising: collecting data from one or more sensors monitoring one or more parameters during ventilation of a patient by a ventilator (shown in waveforms of Fig. 3); as the data is collected, graphically representing the data as a waveform in a first window of a display operatively coupled to the ventilator (e.g. Fig. 3); monitoring at least one of a shape or a characteristic of the waveform (e.g. ¶¶0024, 0034 – required to detect alarm situation); detecting an anomaly based on at least one of the shape or the characteristic (e.g. ¶¶0024, 0034); and displaying an anomaly detection icon in the first window (Fig. 3 #304; ¶0034).
Skidmore fails to disclose in response to detecting the anomaly, capturing a portion of the waveform including the anomaly.
It is initially noted that the claim has no concern for what performs the capturing of the portion of the waveform including the anomaly. While the preamble recites the claim as a “ventilator-implemented method” the ventilator is only specifically recited in the first two steps of the claim. It is therefore not apparent that all steps of the claim must be performed solely by the ventilator.
Thus, as one possible consideration, a researcher planning a presentation on mechanical ventilation anomalies would have considered it prima facie obvious to have observed a ventilation procedure being performed with the ventilator of Skidmore until an anomaly occurred and then at that time immediately have taken either a screenshot with the ventilator or a picture with a handheld camera of the waveform such that the screenshot or picture could be used in the preparation of the presentation.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Skidmore in response to detecting the anomaly, capturing a portion of the waveform including the anomaly based upon the common technique of preparing a research presentation on ventilation anomalies by capturing images of patient breathing waveforms having an anomaly for display during the research presentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Note is made of Robinson et al. (U.S. Pub. 2013/0032149) which teaches an options to switch between past, present and future data screens (e.g. ¶¶0020, 0027-0035).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785